ICJ_018_Nottebohm_LIE_GTM_1953-03-21_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v, GUATEMALA)
ORDER OF MARCH 21st, 1953

1953

COUR INTERNATIONALE DE JUSTICE

| RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE DU 21 MARS 1953

A. W. SIJTHOFFS SOCIÉTÉ D'ÉDITIONS

LEYDEN LEYDE
PUBLISHING COMPANY A. W. SIJTHOFF
This Order should be cited as follows:

““Nottebohm case,
Order of March 21st, 1953: I.C.J. Reports 1953, p. 7.”

La présente ordonnance doit étre citée comme suit :

« Affaire Nottebohm,
Ordonnance du 21 mars 1953: C.1. J. Recueil 1953, p. 7.»

 

Ne de vente: 102
Sales number

 

 

 
1953
March 21st

General List:

No. 18

INTERNATIONAL COURT OF JUSTICE

YEAR 1953

March 21st, 1953

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)

ORDER

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court ;

Makes the following Order :

Having regard to the Application dated December roth, 1951,
and filed in the Registry of the Court on December 17th, 1951, by
which the Principality of Liechtenstein instituted proceedings in
the Nottebohm case against the Republic of Guatemala,

Having regard to the Orders of January 26th and March 7th,
1952, fixing time-limits for the filing of the Memorial and the
Counter-Memorial in that case, and reserving the rest of the proce-
dure for further decision,

Whereas the Government of the Principality of Liechtenstein
filed their Memorial with the Registry on June 3rd, 1952, within the
time-limit fixed by the Court,

Whereas within the time-limit fixed for this purpose the Govern-
ment of Guatemala has not filed a Counter-Memorial, but before the
expiry of this time-limit, the Minister for Foreign Affairs of Guate-
mala, by a communication (No. 12580) dated September oth, 1952,

4
8 ORDER OF 21 II 53 (NOTTEBOHM CASE)

filed in the Registry on September 15th, stated that by reason of the
expiry on January 26th, 1952, of the declaration of acceptance of
the compulsory jurisdiction of the Court, his Government considered
that the Court had no jurisdiction to deal with a case affecting
Guatemala, and that consequently the said Government was unable,
for the moment, to appear before the Court,

Whereas, in that communication, the Government of the Republic
of Guatemala declared their readiness to begin negotiations with the
Government of the Principality of Liechtenstein ‘‘with a view to
arriving at an amicable solution, either in the sense of a direct
settlement, an arbitration or judicial settlement, with a preference
for the last mentioned by means of” the International Court of
Justice,

Whereas the President, having been informed of the common
desire of the Parties to settle their dispute by negotiation, abstained
from ordering any steps relating to the continuation of the proceed-
ings; but the Court, having received no information concerning
the conclusion of any agreement, cannot refrain from availing itself
of the pewers conferred upon it by Article 48 of the Statute ;

THE CouRT

Fixes May 21st, 1953, as the time-limit within which the Govern-
ment of the Principality of Liechtenstein may present a written
statement of their observations in regard to the communication
(No. 12580) of the Government of the Republic of Guatemala of
September gth, 1952 ;

And reserves the rest of the procedure for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-first day of March, one
thousand nine hundred and fifty-three, in three copies, one of which
will be placed in the archives of the Court and the others will be
transmitted to the Governments of the Principality of Liechtenstein
and of the Republic of Guatemala, respectively.

(Signed) ARNOLD D. MCNAIR,
President.

(Signed) E. HAMBRO,
Registrar.
